Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-15 are pending.  Claims 1, 7, and 12 are independent.

Rejection under 35 U.S.C. 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 7-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2013/0088762).  Yamazaki et al. was cited in the IDS filed March 15, 2022.
Regarding claims 1, 7, and 12, Yamazaki et al. discloses an automatic document feeder (ADF) and a method of routing media through the ADF.  The feeder comprises: 
a media path (30 in Fig. 1) to route media through an image read area (74 in Fig. 1) for the ADF; 
an opposing roller pair in the media path after the image reader (28 in Fig. 1) and 
a media ramp (40 in Figs. 1-3) supported along the media path after the image read area and before the opposing roller pair, 
an end of the media ramp (40B, Figs. 2-3) to rotate in a direction transverse to the media path, wherein the media ramp is to direct the media from the read area to the opposing roller pair, including between the image read area and the opposing roller pair (para 0018-0044, 0055-0057). 

Regarding claim 2, the end of the media ramp extends toward the image read area, and an opposite end of the media ramp is rotatably supported along the media path (see Figs. 1-3, and para 0038-0044).

Regarding claim 3, the end of the media ramp is biased toward the image read area (Figs. 1-3).

Regarding claim 4, Yamazaki et al. further discloses a roller pair to route media along the media path, the media ramp to direct media to a nip of the roller pair (Fig. 1, para 0041).

Regarding claim 5/4, the roller pair comprises a post-scan roller pair (Fig. 1, para 0041 and 0055-0057).

Regarding claim 8/7, the media ramp is rotatably supported about a first end thereof, and a second end of the media ramp is to extend toward the read area for the image reader (Figs. 1-3, para 0038-0044).

Regarding claim 9/8, in the read area for the image reader, the media path is to route media in a first direction, and the second end of the media ramp extends in a direction opposite the first direction (Figs. 1-3, para 0038-0044).

Regarding claim 13/12, the directing the media includes rotatably positioning an end of the rotatable media ramp along the media path (Figs. 1-3, para 0038-0044).

Rejection under 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2013/0088762) in view of Takahashi (US 4486015).  Takahashi was also cited in the IDS filed 03/15/2022.
Regarding claim 15/12, Yamazaki et al. does not disclose the claim feature, i.e., the directing the media includes directing the media from the image read area to the opposing roller pair with a plurality of rotatable media ramp segments supported about a common axis along the media path (between the image read area and the opposing roller pair).  Such feature is taught by Takahashi (see Figs. 1 and 2, col. 2, line 20 – col. 3, line 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Takahashi to provide Yamazaki et al. with the feature as claimed in order to provide a plurality of rotatable media ramp segments supported about a common axis along the media path.

Allowable Subject Matter
6.	Claims 6, 10, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner’s statement of reasons for allowance: 
	The following limitations are not taught by the prior art of record:

Claim 6/1, wherein the media ramp includes a plurality of ramp segments, each of the ramp segments independently rotatably supported along the media path about a common axis.
Claim 10/7, wherein, between the read area for the image reader and the opposing roller pair, rotation of the media ramp varies a height of the media path.
Claim 11/7, wherein the media ramp includes a plurality of ramp segments independently rotatably supported about a common axis.
Claim 14/12, wherein directing the media includes, between the image read area and the opposing roller pair, varying a spacing of the media path.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674